DETAILED ACTION
This Office action is in response to Application filed on March 8, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 16/411,933 filed on May 14, 2019 under 35 U.S.C. 120 is acknowledged.

Applicant’s claim for the benefit of provisional application No. 62/675,651 filed on May 23, 2018 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,028 B2 (‘028 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘028 Patent.
Regarding claim 1, the ‘028 Patent discloses as set forth below:
Claim 1 of the instant Application
Claims 1 and 15 of the ‘028 Patent
Preamble: A computer-implemented method, comprising: 


Limitation 1: one or more processors; and 

Limitation 2: a machine-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
Limitation 1: initiating, by an access system for a wireless local area network, operation in a first frequency band and a second frequency band simultaneously, wherein the first frequency band and the second frequency band provide one or more wireless client devices of the wireless local area network with access to a wireless wide area network; 
Limitation 3: initiating operation in a first frequency band of a plurality of frequency bands of the wireless local area network to provide one or more wireless client devices of the wireless local area network with access to a wireless wide area network; 

Preamble: An access system for a wireless local area network, the system comprising:

Limitation 7 (Claim 15): initiating operation in the second frequency band simultaneously with the operation in the first frequency band;
Limitation 2: identifying, from the one or more wireless client devices, a wireless client device that attempts to connect to the first frequency band; 
Limitation 4: processing one or more association requests received in the first frequency band to identify one or more associated wireless client devices of the one or more wireless client devices; 

Limitation 8 (Claim 15): identifying a wireless client device that connects or attempts to connect to the first frequency band
Limitation 3: determining that the identified wireless client device supports the second frequency band; and 
Limitation 5: determining whether each of the one or more associated wireless client devices supports a second frequency band of the plurality of frequency bands, the second frequency band having a different frequency than the first frequency band, wherein determining whether each of the one or more associated wireless client devices supports the second frequency band comprises determining whether the one or more associated wireless client devices previously associated to the access system and operated in the second frequency band while associated to the access system; and 
Limitation 4: subsequently requesting that the identified wireless client device connects to the second frequency band to access the wireless wide area network based at least in part on determining that the identified wireless client device supports the second frequency band.
Limitation 6: sending a request to the one or more associated wireless client devices to transition from the first frequency band to the second frequency band based on determining that each of the one or more associated wireless client devices supports the second frequency band.

Limitation 9 (Claim 15): subsequently requesting that the identified wireless client device connects to the second frequency band based on determining that the identified wireless client device supports the second frequency band.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 1 of the instant Application merely broadens the scope of claims 1 and 15 of the ‘028 Patent by eliminating the italicized portion of the limitations 1, 2 and 4-6.
Regarding claims 2-20, the ‘028 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘028 Patent
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
12
13
13
14
14
15
16
16
17
17
18
18
19
19
18
20
19






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater et al. (US 2018/0352493 A1, included in the IDS submitted on March 8, 2021, “Strater”) in view of Shanmugam et al. (US 2017/0041935 A1, included in the IDS submitted on March 8, 2021, “Shanmugam”).
Regarding claims 1, 17, and 19, Strater discloses a computer-implemented method (wireless gateway system 101 performing functions, see FIG. 1, 7), comprising: 
initiating, by an access system for a wireless local area network (the wireless gateway system 101, see FIG. 1, 7), operation in a first frequency band and a second frequency band simultaneously, wherein the first frequency band and the second frequency band provide one or more wireless client devices of the wireless local area network (the wireless gateway system can band steer a STA from one frequency band to another frequency band, see ¶ 65; this means the wireless gateway system must initially operate on a first frequency band and a second frequency band among multiple frequency bands to provide wireless access to STA) with access to a wireless wide area network (the wireless gateway system 101 provides access to a wide-area network, see FIG. 1); 
identifying, from the one or more wireless client devices, a wireless client device (the wireless gateway system 101 generates an ordered list of STAs, see steps 605-606 in FIG. 6A and ¶ 81; STAs that are determined to have only single band support can be removed from the ordered list of STAs, see ¶ 81); 
determining that the identified wireless client device supports the second frequency band (the wireless gateway system 101 generates an ordered list of STAs, see steps 605-606 in FIG. 6A and ¶ 81; STAs that are determined to have only single band support can be removed from the ordered list of STAs, see ¶ 81; this means the wireless gateway system 101 must determine whether each STA supports another frequency band); and 
subsequently requesting that the identified wireless client device connects to the second frequency band to access the wireless wide area network based at least in part on determining that the identified wireless client device supports the second frequency band (if a STA supports another frequency band, then the wireless gateway system 101 can decide to band steer the STA, see step 614 in FIG. 6A and ¶ 82; the wireless gateway system 101 band steers the STA by sending an instruction/request to the STA, see ¶ 82).
However, Strater does not explicitly disclose a wireless client device that attempts to connect to the first frequency band.
Shanmugam discloses a wireless client device that attempts to connect to the first frequency band (an access point [AP] detects a new client device on the first frequency band by receiving a response to a beacon or by receiving a probe request on the first frequency band, see step 830 in FIG. 8 and ¶ 68; the AP then checks whether the new client device supports the second frequency band, see step 840 in FIG. 8 and ¶ 69; if the new client device supports the second frequency band, the AP prompts the new client device to change to the second frequency band, see step 850 in FIG. 8 and ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by Shanmugam, since the modification, as suggested in ¶¶ 23, 64 of Shanmugam, enables an AP capable of supporting client device on both first and second frequency bands to switch between the frequency bands as needed to effectively support a larger number of clients while ensuring that new client device also use the preferred frequency band.
Furthermore, regarding claim 17, Strater discloses an access system for a wireless local area network, the access system (wireless gateway system 101, see FIG. 1, 7) comprising:
one or more processors (processor 718, see FIG. 7); and 
a machine-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations (a memory storing software that is executed by the processor 718, see FIG. 7 and ¶ 165).
Furthermore, regarding claim 19, Strater discloses a non-transitory computer-readable medium storing instructions therein that, when executed by one or more processors, cause the one or more processors to perform operations (a memory storing software that is executed by the processor 718, see FIG. 7 and ¶ 165).
Regarding claim 3, Strater discloses wherein initiating operation in the first frequency band (the wireless gateway system can band steer a STA from one frequency band to another frequency band, see ¶ 65; this means the wireless gateway system must initially operate on a first frequency band and a second frequency band among multiple frequency bands to provide wireless access to STA). 
However, Strater does not explicitly disclose selecting a first frequency channel in the first frequency band based on one or more scans of data traffic across different frequency channels of the first frequency band.
Shanmugam discloses selecting a first frequency channel in the first frequency band based on one or more scans of data traffic across different frequency channels of the first frequency band (an AP determines which frequency band a first radio should use based on the monitored load of the first and second radios, where the first and second radios use different channels of the same frequency band, see FIG. 2, 7 and ¶ 58).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by Shanmugam, since the modification, as suggested in ¶¶ 23, 64 of Shanmugam, enables an AP capable of supporting client device on both first and second frequency bands to switch between the frequency bands as needed to effectively support a larger number of clients while ensuring that new client device also use the preferred frequency band.
Regarding claim 5, Strater discloses obtaining a signal strength measurement from the identified wireless client device  (the wireless gateway system 101 determines if any STA has its RSSI greater than a threshold, see step 214 in FIG. 2B and ¶ 73); and 
determining whether the signal strength measurement obtained from the identified wireless client device exceeds a predetermined received signal strength threshold (the wireless gateway system 101 determines if any STA has its RSSI greater than a threshold, see step 214 in FIG. 2B and ¶ 73), 
wherein requesting that the identified wireless client device connects to the second frequency band to access the wireless wide area network is further based on determining that the signal strength measurement obtained from the identified wireless client device exceeds the predetermined received signal strength threshold (the wireless gateway system 101 AP/band steers the STA that has its RSSI greater than the threshold, see step 217 in FIG. 2B and ¶ 73).
Regarding claim 6, Strater discloses wherein the signal strength measurement received from the identified wireless client device is a received signal strength indicator (RSSI) measurement. (the wireless gateway system 101 determines if any STA has its RSSI greater than a threshold, see step 214 in FIG. 2B and ¶ 73).
Regarding claim 8, Strater discloses wherein requesting that the identified wireless client device connects to the second frequency band to access the wireless wide area network is performed by the access system when there is a lull in data transmission between the identified wireless client device and the access system. (if a STA was last band steered some time ago [i.e., greater than a threshold], then the wireless gateway system 101 band steers the STA, see step 612 in FIG. 6A and ¶ 82).
Regarding claim 9, Strater discloses identifying one or more other wireless client devices operating in the first frequency band (the wireless gateway system 101 generates an ordered list of STAs, see steps 605-606 in FIG. 6A and ¶ 81; STAs that are determined to have only single band support can be removed from the ordered list of STAs, see ¶ 81; this means the wireless gateway system 101 must determine whether each STA supports another frequency band); 
determining whether the one or more other wireless client devices operating in the first frequency band operate exclusively in the first frequency band (the STA can have only single band support or multi-band support, see ¶ 81); and 
requesting that the one or more other wireless client devices connect to the second frequency band to access the wireless wide area network based at least in part on determining that the one or more other wireless client devices do not operate exclusively in the first frequency band (if a STA supports another frequency band, then the wireless gateway system 101 can decide to band steer the STA, see step 614 in FIG. 6A and ¶ 82; the wireless gateway system 101 band steers the STA by sending an instruction/request to the STA, see ¶ 82).
However, Strater does not explicitly disclose one or more other wireless client devices that are requesting to join the wireless local area network.
Shanmugam discloses one or more other wireless client devices that are requesting to join the wireless local area network (an access point [AP] detects a new client device on the first frequency band by receiving a response to a beacon or by receiving a probe request on the first frequency band, see step 830 in FIG. 8 and ¶ 68; the AP then checks whether the new client device supports the second frequency band, see step 840 in FIG. 8 and ¶ 69; if the new client device supports the second frequency band, the AP prompts the new client device to change to the second frequency band, see step 850 in FIG. 8 and ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by Shanmugam, since the modification, as suggested in ¶¶ 23, 64 of Shanmugam, enables an AP capable of supporting client device on both first and second frequency bands to switch between the frequency bands as needed to effectively support a larger number of clients while ensuring that new client device also use the preferred frequency band.
Regarding claim 10, Strater discloses wherein determining that the identified wireless client device supports the second frequency band is performed a predetermined fixed amount of time after initiating operation in the first frequency band (if a STA was last band steered a certain number of seconds [e.g., 30 seconds], then the wireless gateway system 101 band steers the STA, see step 612 in FIG. 6A and ¶ 82).
Regarding claim 11, Strater discloses wherein the first frequency band is a 2.4 GHz frequency band, wherein the second frequency band is a 5 GHz frequency band (two frequency bands, such as 5 GHz and 2.4 GHz, are different, see ¶ 81).
Regarding claim 16, Strater discloses determining that the identified wireless client device has connected to the second frequency band (the wireless gateway system 101 generates an ordered list of STAs, see steps 605-606 in FIG. 6A and ¶ 81; this means the wireless gateway system 101 identifies each connected wireless client device and the corresponding frequency band); 
subsequently determining whether the identified wireless client device supports a third frequency band, the third frequency band having a different frequency than the first frequency band and the second frequency band (the wireless gateway system 101 generates an ordered list of STAs, see steps 605-606 in FIG. 6A and ¶ 81; moreover, the wireless gateway system 101 can support any desired number of bands, e.g., three bands, see ¶ 39); and 
sending a request to the identified wireless client device to transition from the second frequency band to the third frequency band based on determining that the identified wireless client device supports the third frequency band (if a STA supports another frequency band, then the wireless gateway system 101 can decide to band steer the STA, see step 614 in FIG. 6A and ¶ 82; the wireless gateway system 101 band steers the STA by sending an instruction/request to the STA, see ¶ 82; moreover, the wireless gateway system 101 can support any desired number of bands, e.g., three bands, see ¶ 39).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Shanmugam as applied to claim 1 above, and further in view of Smedman et al. (US 2015/0071271 A1, “Smedman”).
Regarding claim 2, Strater and Shanmugam do not explicitly disclose wherein determining that the identified wireless client device supports the second frequency band comprises determining that the identified wireless client device previously associated to the access system and operated in the second frequency band while associated to the access system.
Smedman discloses wherein determining that the identified wireless client device supports the second frequency band comprises determining that the identified wireless client device previously associated to the access system and operated in the second frequency band while associated to the access system (a network can determine the radio frequency capability of a mobile device based on a request received from the mobile device previously, see ¶¶ 110, 154; for example, if a network previously received a request from a mobile device in the 5.8 GHz band, then the network assumes that the mobile device is capable of operating in the 5.8 GHz band, see ¶ 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater and Shanmugam as taught by Smedman, since the modification, as suggested in ¶ 101 of Smedman, enables a wireless network to keep track of radio frequency capabilities of many wireless client devices whenever those wireless client devices connect to the network using certain radio frequency bands, thereby avoiding the additional overhead needed to determine the radio frequency capabilities of wireless client devices that have already connected to the network before.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Shanmugam as applied to claim 1 above, and further in view of Siraj et al. (US 2019/0239225 A1, included in the IDS submitted on March 8, 2021, “Siraj”).
Regarding claim 4, Strater and Shanmugam do not explicitly disclose wherein determining that the identified wireless client device supports the second frequency band comprises: receiving one or more values in a capability field of the identified wireless client device.
Siraj discloses wherein determining that the identified wireless client device supports the second frequency band comprises: receiving one or more values in a capability field of the identified wireless client device (an AP determines a wireless specification capability of a wireless client device by receiving a capability information in a message from the wireless client device, see ¶¶ 29, 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater and Shanmugam as taught by Siraj, since the modification, as suggested in ¶¶ 29, 36 of Siraj, enables a terminal to include the capability information in various types of messages as needed, thereby realizing improved flexibility in notifying an AP of the terminal’s capability.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Shanmugam as applied to claim 5 above, and further in view of IEEE (IEEE Standard for Information Technology – Telecommunications and information exchange between systems Local and metropolitan area networks – Specific requirements; Part 11: Wireless LAN Medium Access Control [MAC] and Physical Layer [PHY] Specifications; IEEE Std 802.11-2016 [Revision of IEEE Std 802.11-2012]; included in the IDS submitted on March 8, 2021).
Regarding claim 7, Strater discloses wherein the signal strength measurement received from the identified wireless client device is a received signal strength indicator (RSSI) measurement (the wireless gateway system 101 determines if any STA has its RSSI greater than a threshold, see step 214 in FIG. 2B and ¶ 73).
However, Strater and Shanmugam do not explicitly disclose a received channel power indicator (RCPI) measurement.
IEEE discloses a received channel power indicator (RCPI) measurement (a STA reports RCPI, see pg., 194, § 4.3.11.4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by IEEE, since the modification, as suggested in pg. 194 of IEEE, enables an STA to report RCPI instead of RSSI, thereby conforming to a well-known communications standard.

Claim(s) 12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Shanmugam as applied to claims 1, 17, and 19 above, and further in view of Jia et al. (US 2018/0063742 A1, “Jia”).
Regarding claim 12, Strater discloses when each of the one or more wireless client devices is determined to have connected to a channel in the second frequency band (if a STA supports another frequency band, then the wireless gateway system 101 can decide to band steer the STA, see step 614 in FIG. 6A and ¶ 82; the wireless gateway system 101 band steers the STA by sending an instruction/request to the STA, see ¶ 82).
However, Strater and Shanmugam do not explicitly disclose terminating the simultaneous operation in the first frequency band and the second frequency band; and continuing operation in the second frequency band after terminating the simultaneous operation in the first and second frequency bands.
Jia discloses terminating the simultaneous operation in the first frequency band and the second frequency band (an AP switches from a first set of radios to a second set of radios based on a determined wireless network traffic characteristic such as load, see FIG. 3 and ¶¶ 43-44; moreover, the AP switches to a low power state, where the first set of radios are turned off, see ¶ 44); and 
continuing operation in the second frequency band after terminating the simultaneous operation in the first and second frequency bands (the AP continues to operate the second set of radios, see ¶ 44).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater and Shanmugam as taught by Jia, since the modification, as suggested in ¶¶ 3, 44 of Jia, enables an AP to turn off radios that are not needed, thereby reducing the amount of power required to operate the AP while minimizing the operations impact.
Regarding claim 14, Strater discloses subsequently sending a request to the identified wireless client device operating in the second frequency band (if a STA supports another frequency band, then the wireless gateway system 101 can decide to band steer the STA, see step 614 in FIG. 6A and ¶ 82; the wireless gateway system 101 band steers the STA by sending an instruction/request to the STA, see ¶ 82).
However, Strater does not explicitly disclose identifying one or more other wireless client devices operating in the first frequency band that are requesting to join the wireless local area network.
Shanmugam discloses identifying one or more other wireless client devices operating in the first frequency band that are requesting to join the wireless local area network (an access point [AP] detects a new client device on the first frequency band by receiving a response to a beacon or by receiving a probe request on the first frequency band, see step 830 in FIG. 8 and ¶ 68).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by Shanmugam, since the modification, as suggested in ¶¶ 23, 64 of Shanmugam, enables an AP capable of supporting client device on both first and second frequency bands to switch between the frequency bands as needed to effectively support a larger number of clients while ensuring that new client device also use the preferred frequency band.
However, Strater and Shanmugam do not explicitly disclose to transition from the second frequency band to the first frequency band.
Jia discloses to transition from the second frequency band to the first frequency band (an AP switches from a first set of radios to a second set of radios based on a determined wireless network traffic characteristic, see FIG. 3 and ¶¶ 43-45, 49; moreover, the AP switches to a low power state, where the first set of radios are turned off, see ¶ 44).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater and Shanmugam as taught by Jia, since the modification, as suggested in ¶¶ 3, 44 of Jia, enables an AP to determine that most of the wireless client devices connecting to the AP are using the first frequency band and decide to turn off the radios corresponding to the second frequency band (and request wireless client devices connected to the radios about to be turned off to transition to the first frequency band), thereby reducing the amount of power required to operate the AP while minimizing the operations impact.
Regarding claims 15, 18, and 20, Strater does not explicitly disclose based on identifying the wireless client device that attempts to connect to the first frequency band.
Shanmugam discloses based on identifying the wireless client device that attempts to connect to the first frequency band (an access point [AP] detects a new client device on the first frequency band by receiving a response to a beacon or by receiving a probe request on the first frequency band, see step 830 in FIG. 8 and ¶ 68).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater as taught by Shanmugam, since the modification, as suggested in ¶¶ 23, 64 of Shanmugam, enables an AP capable of supporting client device on both first and second frequency bands to switch between the frequency bands as needed to effectively support a larger number of clients while ensuring that new client device also use the preferred frequency band.
	However, Strater and Shanmugam do not explicitly disclose causing the access system to cycle between the first frequency band and the second frequency band.
Jia discloses causing the access system to cycle between the first frequency band and the second frequency band (an AP switches from a first set of radios to a second set of radios based on a determined wireless network traffic characteristic, see FIG. 3 and ¶¶ 43-45, 49; moreover, the AP switches to a low power state, where the first set of radios are turned off, see ¶ 44).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Strater and Shanmugam as taught by Jia, since the modification, as suggested in ¶¶ 3, 44 of Jia, enables an AP to determine that most of the wireless client devices connecting to the AP are using the first frequency band and decide to turn off the radios corresponding to the second frequency band (and request wireless client devices connected to the radios about to be turned off to transition to the first frequency band), thereby reducing the amount of power required to operate the AP while minimizing the operations impact.

Allowable Subject Matter
Claim 13 would be allowable if the nonstatutory double patenting rejection is overcome and rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474